psy t a i a is ae tax_exempt_and_government_entities_division department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas release number release date date december ate date legend org organization name xx date address address eee address taxpayer_identification_number person to contact employee identification_number employee telephone number last date to file a petition in tax_court march 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated july 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll- free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge - eo division mdp broadway room nashville tn date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of the report of our findings explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita b lough director eo examinations letter catalog number 34809f schedule number or exhibit explanations of items form 886-a i anual name of taxpayer tax identification_number year period ended org december 20xx legend org organization name xx date state state the issue whether org henceforth the organization qualifies for exemption under sec_501 of the internal_revenue_code it has been determined that the organization failed to file form_990 tax_return for the period ending december 20xx and upon due notification from the service the exempt_organization eo failed to do so august 20xx the facts the eo agent mailed letter dated september 20xx to the entity address of the exempt_organization requesting that the organization to send its form_990 return for tax_year ending december 20xx along with other information_document_request idr on specified field_examination appointment date or contact the agent if additional time was needed organization never responded and letter was returned undelivered letters to three different addresses located through research of internal and external sources all of which came back undeliverable the agent also call several telephone numbers located through research in an attempt to contact the organization without success the agent was unable to locate any usable information regarding the organization from the website of the secretary of state of the state of state status of the organization shows active noncompliance finally on january 20xx the eo agent mailed a day letter proposing revocation of exempt status of the organization for failure to provided requested information that letter also was returned undeliverable the eo agent mailed the the law sec_6033 states in part every organization exempt under sec_501 shall file an annual return stating specifically the items or gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treasury regulation sec_1_6001-1 provides in part that organizations exempt from tax under sec_501 shall keep such books_and_records as are required to substantiate the information required by sec_6033 small exempt_organizations whose gross_receipts are normally dollar_figure or less are not required to file an information_return however these organizations are now required to file form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a -_ schedule number or exhibit nana explanations of items name of taxpayer org december 20xx tax identification_number year period ended an electronic form 990-n with the irs annually an organization that normally has dollar_figure or more in gross_receipts must file an exempt_organization information_return form_990 return of organization exempt from income_tax this return is due on the 15th day of the 5th month after the end of the fiscal_year the due_date may be extended for three months without showing cause by filing form_8868 before the due_date an additional three-month extension may be requested on form_8868 if the organization shows reasonable_cause why the return cannot be filed by the extended due_date in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_7805 provides various aspects of discretionary relief available to exempt_organizations an exempt_organization that desires relief under this section must submit a written request that contains a statement of the relief sought together with an explanation of the reasons and arguments in support of the relief requested the exempt_organization should submit a substantive discussion of sec_7805 standards as they relate to its situation taxpayer's position taxpayer position is unknown as the organization has never filed any form_990 return since it was granted tax exempt status in july of 20xx governmment’s position the organization has failed to comply with the requirements of it exempt status under sec_501 of the internal_revenue_code and the various law stated above and therefore should be revoked for noncompliance conclusion the service has made due diligence efforts to contact the organization to comply with its f990 return filing obligation without success it is the position of the internal_revenue_service that the organization has failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under irc form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number year period ended december 20xx c accordingly the organization's exempt status should be revoked effective january 20xx the examination was unable to uncover any record of income for the year audited prior and subsequent years that will warrant form_1120 returns form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
